DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 21-29 and 43-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
New claims were provided, where two are labeled “46” and two are labeled “47”. The second set of “46” and “47” are thereby misnumbered. Therefore, misnumbered claims “46” and “47” have been renumbered 48 and 49 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 47 recites the limitation "said projection" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 29 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Pub # 2002/0003983) in view of Davis (US Pat # 963,212) and Klapia (US Pub # 2016/0338470).
In regards to claims 21-22, Gueret teaches a cosmetic stamp, comprising a first stamping element (Figure 9 at 103), comprising a first stamping element body (Figure 9 at 108) having a first contour, a first stamp (Figure 9 at 104) that projects from the first stamping element body in a first 
	Gueret does not teach 
a first handle that projects from the first stamping element body in a second longitudinal direction, the first handle configured to be held by a user while applying the first stamping element to the user’s skin; 
a second stamping element, comprising a second stamping element body having a second contour, a second stamp that projects from the second stamping element body in the first longitudinal direction, the second stamp having a user contact end which transfers a stamping substance to a user’s skin upon being pressed to the user’s skin;  
a second handle that projects from the second stamping element body in the second longitudinal direction, the second handle configured to be held by the user while applying the second stamping element to the user’s skin; 
wherein the first stamping element body and the second stamping element body are situated side by side when received by the stamp compartment so that the first handle and the second handle each have a free end at a top of the cosmetic stamp; wherein the first and second contours of respective first and second stamping element bodies combine to form an outer contour that is substantially the same as the outer contour of the stamp compartment, and 
wherein the first handle and the second handle form a knob when the first stamping element and the second stamping element are placed in the stamp compartment.
However, Davis teaches a cosmetic container (Figure 1 at 1) defining an outer contour, to contain a first (Figure 2 at 20) and second (Figure 2 at 22) application element defined by their respective outer contours, where each application element contains a respective applicator portion forming a user 
With regards to the handles having free ends, Klapia teaches forming handles that define respective free ends (Figure 21 at 46a/b) that combine to form a knob shape (see Figure 22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handles of Gueret/Davis, to be the handles having a free end and compatible in shape with one another to form a knob, as taught by Klapia, in order to provide an easier surface area for the user to grasp.
Regarding claim 24, Gueret teaches a compartment lid (Figure 9 at 106) that is hingedly attached to the stamp compartment, and comprises a recess (within Figure 9 at 101) for receiving a stamping substance (Figure 9 at P).
Regarding claim 25, Gueret teaches the stamp compartment is ovular or egg-like shaped (see Figure 9).
Regarding claim 29, Gueret teaches the stamp is a foam (Paragraph 0076). 
Regarding claim 46, Gueret/Davis teaches said first and second stamping elements are configured to be separated during use (as evidenced by their distinct uses).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis and Klapia, as applied to claim 21 above, in further view of Hurdel (US Pat # 2,998,821).
Regarding claim 23, Gueret/Davis teaches the use of a cosmetic applicator to apply product to the user, but does not teach the first handle has a right eyebrow shape having a substantially same shape as the first stamp, and the second handle has a left eyebrow shape having a substantially same shape as the second stamp. 
However, Hurdel teaches a cosmetic applicator to contain a handle portion (Figure 1 at 1, 2) that is the same shape as the respective left/right eyebrow stamp (Figure 1 at 5) that it carries. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic applicator system of Gueret/Davis to be the eyebrow shaped applicator and corresponding handle shape of Hurdel, in order to provide an applicator for making up each eyebrow, where the handle shape informs the user of which applicator is which.

Claims 26-27 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis and Klapia, as applied to claim 21 above, in further view of McSweeney et al. (US Pub # 2008/0250956).
In regards to claim 26, Gueret teaches the stamping element, but does not teach it comprises     a projection extending from the stamping element body in the first longitudinal direction, and a stamp holder comprising an aperture for receiving the first stamp; wherein the projection is positioned entirely within a boundary formed by an edge of the first stamping element body, and the first stamp holder is 
However, McSweeney et al. teaches a stamping tool where a stamp body (Figure 1a at 20) comprises a projection (Figure 1a at 24) extending in a first longitudinal direction (see Figure 1a), and a stamp holder (Figure 1a at 40) comprising an aperture for receiving a stamp (Figure 1a at 50), wherein (claim 27) the projection is positioned entirely within a boundary formed by an edge of the stamp body (see Figure 1b), (claim 47) formed as a continuous groove (see Figure 1a), and the stamp holder is positioned entirely within another boundary formed by an edge of the projection (see Figure 1b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the stamp body of Gueret to contain the protection/aperture to receive the stamp, as taught by McSweeney et al. in order to better secure the stamp to the body.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis and Klapia, as applied to claim 21 above, in further view of Abraham et al. (US Pub # 2015/0083158).
Regarding claim 28, Gueret teaches the stamp, but does not teach it is removable. 
However, Abraham et al. teaches a stamp to be removable from its base (Paragraph 0061). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stamp/body of Gueret/Davis/Klapia to have the stamp be removable, as taught by Abraham et al. in order to allow the stamp to be replaced when worn. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis and Klapia, as applied to claim 21 above, in further view of Byun (US Pub # 2005/0081878).
Regarding claim 43, Gueret/Davis teach first and second stamping elements to be received in the compartment, but does not teach the compartment includes an indentation that extends along an Byun teaches a cosmetic applicator (Figure 1c at 14) to be received in a compartment (Figure 1c at 22), where the compartment includes an indentation that extends along an upper groove (formed by Figure 1c at 15) for receiving at least one bump (Figure 1c at 24) formed on the applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the engagement of the compartment/applicators of Gueret/Davis to include the bump/indentation engagement of Byun in order to better secure the applicators when received in their respective compartment.
Claims 44-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis, Klapia, and Hurdel.
In regards to claims 44-45, Gueret teaches a cosmetic stamp, comprising a main body (Figure 9 at 108) having a stamping end (top) and an opposing handle end (bottom), said main body comprising a stamping element (Figure 9 at 104) having a contour
	Gueret does not teach 
a second stamping element having a second contour, 
wherein said first stamping element is a mirror image of said second stamping element; 
wherein each stamping element further comprises one substantially flat surface adapted to receive the opposite stamping element;
wherein upon alignment of said first stamping element flat surface with said second stamping element flat surface, a handle is formed at said handle end; 
wherein said stamping end of each stamping element comprises an eyebrow stamp having a crescent-like shape adapted to conform to an end user’s eyebrows, 
wherein the first and second contours of respective first and second stamping elements
combine to form an outer contour that is substantially the same as an outer contour of a stamp

wherein said first and second stamping elements are separated during use (claim 48).
However, Davis teaches a cosmetic container (Figure 1 at 1) defining an outer contour, to contain a first (Figure 2 at 20) and second (Figure 2 at 22) application element defined by their respective outer contours, where each application element contains a respective applicator portion forming a user contact end (see Figure 1) extending from one surface, and a handle (Figure 2 at 23 and 24 respectively) extending from an opposing surface, where each application element is respectively received in its own compartment, such that the first and second application elements are situated side by side when received by the container so that their respective handles each extend on top of their respective application element (see Figure 1); wherein the outer contours of respective first and second application elements combine to form an outer contour that is substantially the same as the outer contour of the cosmetic container (see Figure 2 where such nesting provides a shape that is ‘substantially’ the same as the outer circular contour of the cosmetic container), the first and second stamping being separated during use. Therefore, it would have been obvious, to one of ordinary skill in the art at the time the invention was filed to modify the stamp system of Gueret to contain nesting first and second stamps carrying handles, as taught by the nesting first and second applicators of Davis, in order to allow the user to easily apply more than one cosmetic from a single container.
With regards to the handles, Klapia teaches forming handles (Figure 21 at 46a/b) defined in part by respective flat surfaces adapted to receive a flat surface of the other handle, where upon alignment of said flat surfaces, a handle is formed at said handle end; that combine to form a knob shape (see Figure 22), that are configured (claim 48) to be separated during use (see Figure 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handles of Gueret/Davis, to be the handles having a free end and compatible in shape with one another to form a knob, as taught by Klapia, in order to provide an easier surface area for the user to grasp.
Hurdel teaches a cosmetic applicator to contain a handle portion (Figure 1 at 1, 2) that is the same shape as the respective left/right eyebrow stamp (Figure 1 at 5) that it carries. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic applicator system of Gueret/Davis to be the eyebrow shaped applicator of Hurdel, in order to provide an applicator for making up each eyebrow.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Davis, Klapia, and Hurdel, as applied to claim 44 above, in further view of Byun.
Regarding claim 49, Gueret teaches the stamp is received in the stamp compartment, but does not teach the stamp compartment comprises projection on an inside wall adapted to hold said first and second stamping elements wherein said projection is a continuous groove defined in a sidewall.
 However, Byun teaches a cosmetic applicator (Figure 1c at 14) to be received in a compartment (Figure 1c at 22), where the compartment includes a projection on an inside wall (Figure 1c at 15 which forms a groove at its edges) for receiving at least one bump (Figure 1c at 24) formed on the applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the engagement of the compartment/applicators of Gueret/Davis to include the bump/indentation engagement of Byun in order to better secure the applicators when received in their respective compartment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772